DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are pending.
Claims 1-32, 34-37 are under examination on the merits.
No claims are amended, canceled or added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-30, 34, 35 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik in the previous action is repeated and clarified herein. 
Michalik describes a method of making cellulosic filled thermoplastic composites. 
Regarding claims 1 and 2, Michalik describes a method of making a foamed cellulosic fiber-thermoplastic composite article comprising:
Providing a copolymer composition that includes i) a copolymer formed by polymerizing a mixture containing a) about 51% to about 99.9% by weight of one or more primary monomers, b) about 0.1% to about 49% by weight of one or more anhydride containing monomers, and c) optionally about 1% to about 25% by weight of one or more other polymerizable monomers; and optionally about 0.1% to about 30% by weight of one or more elastomeric polymers, based on the weight of the copolymer (paragraph 17). 
About 30% to about 99.99% by weight of the copolymer composition is combined with about 0.01% to about 70% by weight of one or more cellulosic fibers (paragraph 18)
Applying heat, mixing energy and pressure  to provide i) mixing of the copolymer composition and the cellulosic fibers; ii) reaction of anhydride groups in the copolymer with hydroxyl groups in the cellulosic fibers; and iii) production of a blowing agent as a byproduct of the reaction in ii) to provide a foamable mixture of the copolymer composition and the cellulosic fibers (paragraph 19)
Forming the foamed article by placing the mixture in a molding or extrusion operation (paragraph 16). 
Michalik describes the article as having a structured foam central portion and microfoamed outer portion (paragraph 60). Michalik depicts the outer portion as taking up roughly 16% of the width (item 3 of Figure 3) of Fig.2. Michalik describes all the cellulosic fiber as optionally dried prior to combining with copolymer. Drying is a thermal treatment as it is carried out at a temperature above room temperature, Michalik describes less than 185C (paragraph 127, paragraph 98). Since Michalik describes ambient pressure (paragraph 127, reads on claims 1 and 2), this reads on the first thermal modification described at the end of claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values of heat treatment in the claimed range because Michalik describes values overlapping with the claimed range.
Regarding “to reduce an amount of available hydroxyl groups”, Michalik describes a treatment at a temperature (less than 185C), pressure (atmospheric), and time (10 minutes to several days) (paragraph 127) significantly overlapping with the conditions described in the instant specification to reduce the amount of available hydroxyl groups (instant publication paragraph 41, 42, 202). 
The cellulose fibers subject to the drying treatment in Michalik are word-for-word the same as those instantly described (Michalik paragraph 92, instant publication paragraph 83). 
Since Michalik describes these same conditions, even if he does not state each and every chemical reaction which happens with his heat treatment (e.g., reduction of hydroxyl groups), these reactions still take place. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). The instant specification does not describe any other conditions necessary to arrive at “thermally modified wood”; therefore one of ordinary skill would reasonably expect values within Michalik’s described treatment to result in reduced hydroxyl groups.

Regarding claims 3 and 4, Michalik describes drying “the cellulosic fiber”, i.e. all of the cellulosic fiber (paragraph 98, 127). 

Regarding claim 5, Michalik describes combinations of cellulosic fibers including softwood pulp with other cellulosic fibers (paragraph 92). Michalik describes, for example, the softwood pulp as heat-treated (paragraph 51) while several of the other cellulosic fibers are not (paragraph 40-52). It would be obvious to one of ordinary skill to arrive at a combination in which softwood pulp is combined with other, non-treated cellulosic fibers because Michalik describes these combined in the alternative. 

Regarding claim 6, Michalik describes a density of not more than 1.3 g/cm3 (paragraph 59). 

Regarding claim 7, Michalik describes styrenic and olefinic monomers and combinations (paragraph 70). 

Regarding claim 8, Michalik describes styrene, p-methyl styrene, .alpha.-methyl styrene, tertiary butyl styrene, dimethyl styrene, nuclear brominated or chlorinated derivatives thereof (paragraph 72), and ethylene; alpha olefins such as propylene, 1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1-nonene, 1-decene and 1-dodecene; 2-butene; 2-pentene; 2-hexene; 2-octene (paragraph 73). 

Regarding claim 9, Michalik describes the same anhydride-containing monomers (paragraph 75). 

Regarding claim 10, Michalik describes divinylbenzene, conjugated dienes, C.sub.1-C.sub.12 linear, branched or cyclic alkyl mono- or di-esters of maleic acid, fumaric acid and itaconic acid; C.sub.1-C.sub.12 linear, branched or cyclic alkyl esters of acrylic acid and methacrylic acid, acrylonitrile, methacrylonitrile (paragraph 78). 

Regarding claim 11, Michalik describes the weight average molecular weight of the copolymer as 20,000-1,000,000 (paragraph 79). 

Regarding claim 12, homopolymers of butadiene or isoprene or other conjugated diene, and random, block, AB diblock, or ABA triblock copolymers of a conjugated diene (non-limiting examples being butadiene and/or isoprene) with a styrenic monomer and/or acrylonitrile (paragraph 85); diblock and triblock copolymers of styrene-butadiene, styrene-butadiene-styrene, styrene-isoprene, styrene-isoprene-styrene, partially hydrogenated styrene-isoprene-styrene and combinations thereof (paragraph 86). 

Regarding claim 13, Michalik describes diameter of at least 1 micron (paragraph 96) or at least 0.1 micron (claim 10). 

Regarding claim 14, Michalik describes heat stabilizers, light stabilizers, antioxidants; plasticizers, dyes, pigments; anti-blocking agents; slip agents; lubricants; coloring agents; ultraviolet light absorbers; fillers; anti-static agents; impact modifiers, antimicrobial agents, and combinations thereof (paragraph 104). 

Regarding claim 15, Michalik describes melt blending the copolymer and elastomeric copolymer (paragraph 122). 

Regarding claim 16, Michalik describes melt blending the copolymer composition and cellulosic fiber (paragraph 121, 122). 

Regarding claim 17, Michalik describes dry blending the copolymer, cellulosic fiber and elastomeric polymers and/or other additives and adding them to an extruder (paragraph 120). 

Regarding claim 18, Michalik describes the copolymer and optionally the elastomeric polymer are added to a first extruder and then combined with the cellulosic fiber and optional other additives in a second extruder (claim 16). 

Regarding claim 19, Michalik describes the combination of the copolymer composition and cellulosic fibers is extruded by melt mixing at a temperature sufficient for the copolymer to flow and extruding the combination through an extruder die one or more times (claim 17). 

Regarding claim 20, Michalik describes the extruding operation comprises one or more single-screw extruders and/or twin-screw extruders (claim 18). 

Regarding claim 21, Michalik describes wherein the extruding operation comprises maintaining sufficient pressure in one or more extruders to prevent the blowing agent from escaping from the foamable mixture (claim 19). 

Regarding claim 22, Michalik describes the byproduct blowing agent is selected from the group consisting of water vapor, carbon dioxide or combinations thereof (claim 20). 

Regarding claim 23, Michalik describes the extruding operation comprises discharging the foamable mixture from an extruder into a die or other shaping device that causes the foamable mixture to expand to form a foamed article having a desired shape and or dimension (claim 21). 

Regarding claim 24, Michalik describes A) feeding the foamable mixture into an extruder to form pellets; B) placing the pellets in a mold corresponding to the desired shape of the foamed article; and C) heating the mold and pellets to cause the pellets to expand and fuse to form the foamed article (claim 22). 

Regarding claim 25, Michalik describes wherein the foamed article comprises a micro foamed portion having a density of from about 0.6 to about 1.3 g/cm3 (claim 23). 

Regarding claim 26, Michalik describes the foamed article comprises a structured foamed portion having a density of from about 0.45 to about 0.80 g/cm3 (claim 24). 

Regarding claim 27, Michalik describes the foamed article has a structured foam central portion and micro foamed outer portion that surrounds the structured foam portion, wherein the micro foamed portion has a density of from about 0.6 to about 1.3 g/cm3 and the structured foamed portion has a density of from about 0.45 to about 0.80 g/cm3 (claim 25). 

Regarding claim 28, Michalik describes the cellulosic fiber--thermoplastic composite is compounded or otherwise blended with one or more other polymers to form a cellulosic fiber--thermoplastic composite blend (claim 26). 

Regarding claim 29, Michalik describes combining about 30-70 wt% copolymer composition (claim 1) with at least 20% by weight to about 70% by weight cellulosic fiber and any range between (paragraph 67) and thermally modifying the fibers prior to combining them with the copolymer composition (drying, paragraph 98, 127). 

Regarding claim 30, Michalik describes drying the cellulosic fibers at temperatures less than 185C (paragraph 127). Since Michalik does not describe an alternate pressure, this is at ambient pressure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Michalik describes values overlapping with the claimed range. 

Regarding claim 34, Michalik describes 1-25wt% other polymerizable monomers (paragraph 17). 

Regarding claim 35, Michalik describes 0.1-30 wt% of one or more elastomeric polymers (paragraph 17). 


The rejection of claims 31, 32, and 36 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik et al in view of “A review of wood thermal pretreatments to improve wood composite properties” by Pelaez-Samaniego et al in the previous action is repeated and maintained herein.
Michalik is described above.
Regarding claims 31 and 36, Michalik describes the thermal pretreatment of wood fibers (paragraph 92, 127) for use in a composite but is silent as to the specific temperatures claimed. 
Pelaez-Samaniego describes thermal pretreatments to wood for use in composites. 
Pelaez-Samaniego states that thermal pretreatment at temperatures up to 240C result in hemicelluloses which are removed, crystallinity index of cellulose is increased, and cellulose degree of polymerization is reduced, while lignin is not considerably affected (abstract). Pelaez-Samaniego does not describe a pressure thus ambient pressure is standard. Pelaez-Samaniego states that dimensional stability, resistance against fungal degradation, water vapor sorption and durability are improved in wood that is torrefied (180-240C) (p.1297 paragraph 2). Thus it would be obvious to one of ordinary skill to adopt the thermal pretreatment described by Pelaez-Samaniego as the thermal pretreatment for Michalik’s wood composite in order to remove hemicellulose, increase crystallinity of cellulose, reduce 
For the requirement in claim 1 that the treatment process result in the reduction of hydroxyl groups: torrefication avoids oxidation of wood and hemicellulose is degraded (p.1296 paragraph 1-2). Hemicellulose contains hydroxyl groups, thus the reduction of hydroxyl groups is achieved via torrefecation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Pelaez-Samaniego describes values overlapping with the claimed range.

Regarding claim 32, Pelaez-Samaniego describes drying at higher temperatures using inert gases- i.e. not combustible gases such as oxygen (Abstract, also “nitrogen environment” p.1298 Fig.6). 


The rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over US 20090181207 by Michalik in view of US 2328749 by Sherrard et al in the previous action is repeated and maintained herein. 
Michalik is described above.
Regarding claim 37, Michalik is silent as to subjecting the cellulosic fibers to the heat/temperature treatment instantly described. Michalik does state that the cellulosic fiber may be in several forms including wood pulp (e.g. claim 9) but is silent as to its preparation. 
Sherrard describes a process for manufacturing wood pulp.
Sherrard describes manufacturing wood pulp by heat (150-250C) and applied pressure (p.2 col 1 ln 35-40). Sherrard states that his method of preparation simultaneously manufactures pulp and useful hydrogenated products from lignocellulose (p.1 col 1 ln 25-30). Thus it would be obvious to one of ordinary skill to manufacture the wood pulp described in Michalik via the process described by Sherrard in order to simultaneously make pulp and useful products from lignocellulose. 
It is noted that this process also satisfies the requirement of claim 1 that the cellulosic fibers are modified to reduce the amount of available hydroxyl groups, as lignin is separated from pulp in Sherrard (Sherrard p.2 col 2 ln 45-55) and lignin has hydroxyl groups. 

Response to Arguments
Applicant states that "drying" is not the same as "thermally modified". This is not found convincing because the prior art Michalik's instructions for drying encompasses conditions which yield thermal modification according to the instant specification. While not every drying step may lead to thermal modification, the drying instructions provided by Michalik do overlap with thermal modification conditions instantly taught. Michalik does not teach away from thermal modification.
Applicant has provided an evidentiary article on thermally modified wood. The description of thermally modified wood therein is not found convincing. Although thermal modification is described therein as "partial pyrolysis in a low-oxygen atmosphere" there is no specific definition of "low oxygen". Furthermore, the article does not delineate thermal modification from drying. Also, in applicant's own words the thermal modification does not require a lower level of oxygen than atmospheric ("can be done" in an essentially oxygen free environment instant publication paragraph 40- “can be” indicates not required). The only instant reason for lack of oxygen is to prevent ignition of wood (publication paragraph 40). There is no instant description of lack of oxygen as necessary to induce thermal modification. It is further emphasized that applicant does not describe a low oxygen environment in his 
Applicant is his own lexicographer. Since applicant lists an oxygen-free environment as optional, and otherwise does not describe low oxygen, low oxygen is not a requirement of applicant’s “thermal modification”. Thus the drying conditions described by Michalik overlap with applicant's "thermal modification". It is further emphasized that applicant describes word-for-word the same cellulosic material as Michalik, as described in rejection above. Since applicant describes overlapping treatment to the same cellulosic material, the result must be the same in those overlapping treatment conditions. Should applicant wish to explicitly require the lack-of-oxygen, they may incorporate such a step- only as supported by the specification- into the independent claim. However, such an incorporation is addressed in rejection of claim 32 above over Michalik in view of Pelaez-Samaniego.

As previously stated in response to arguments, Michalik need not explicitly disclose every single chemical reaction taking place during his drying process in order for those chemical reactions to take place. According to the instant specification, the claimed thermal modification is an inherent result from parameters within the ranges disclosed by Michalik.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766